DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 12/17/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/20 has been entered.
Claims 1-3 have been amended.
Claims 1-7, 9, 11, 13, 15-48, and 51-57 are pending.
Claims 53-56 are withdrawn as being directed to a non-elected invention. Claims 4-6, 13, 15-21, 34-35, and 40-42 are withdrawn as being directed to non-elected species.  
Claims 1-3, 7, 9, 11, 22-33, 36-39, 43-48, 51-52, and 57 are being acted upon as they read on the elected species.                          

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 1-3, 7, 9, 11, 22-33, 36-39, 43-48, 51-52, and 57 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over WO 2011/137365, in view of Baird, 2011 (all of record), WO 2013/034569 and Lebson et al., 2011.
WO 2011/137365 teaches a method for inducing differentiation of monocytes into dendritic cells, comprising subjecting an extracorporeal quantity of a subjects blood to 2 to 50 dynes/cm2 (see page 8 and 10, in particular). WO 2011/137365 teaches passing the monocytes with a flow rate of 15 ml/min to create sheering forces of about 0.6 dynes/cm2 (see page 13, in particular). WO 2011/137365 also teaches flowing platelets into the treatment device and flow rates of between 0.1 dynes/cm2 to 2 (see page 8 and 10, in particular).  WO 2011/137365 teaches the apparatus can have a total volume of 10 ml (see page 22, in particular). WO 2011/137365 teaches that the activated platelets express P-selectin (see page 12, in particular). WO 2011/137365 teaches the monocytes differentiate without the need for laborious culture with cytokines (see page 20, in particular). Said dendritic cells would be autologous with respect to the individual the blood is obtained from, and allogeneic with respect to other subjects. WO 2011/137365 also teaches that the plastic treatment device can have an internal gap or height of about 0.5 mm (i.e. “about” 400um), can contain plastic channels to increase the internal surface area, and that the total volume of the device may be varied depending on the application. (See page 4 and 21-22 in particular). WO 2011/137365 teaches that during conventional ECP, the exposure to 8-MOP and ultraviolet light is greatest for the monocytes closest to the plastic surfaces, such that the maturation is truncated and the dendritic cells are immunosuppressive, and conversely, monocytes flowing through the middle region would have exposure to lower levels of photoactivatable drug, and these could evolve into immunostimulatory dendritic cells.  WO 2011/137365 teaches that the disclosed process allows the controlling of the amount of light, flow rates, and drug content, such that the type of dendritic cells formed can be controlled, and can produce exceptional finely titrated results (see pages 3 and 11-12, in particular).   WO 2011/137365 teaches that a low flow rate and exposure to 8-MOP and light results in formation of immunosuppressive dendritic cells (see pages 3 and 11-12, in particular).  WO 2011/137365 also provides specific guidance for optimization of surface area for interaction of monocytes, such as by varying the gap of the plate, the flow rate, or the internal surface area available for monocyte interaction (see pages 21-22 in particular).  
Baird further teaches that the light activated drug exposure freezes ECP generated dendritic cells in an immature state (i.e. produces dendritic cells resistant to maturation, see page 31, in particular).  
Additionally, Baird teaches that conventional ECP has a paradoxical effect in that it can induce both immunostimulatory and immunosuppress dendritic cell functions, and that results demonstrate that it is the amount of 8-MOP/UVA that dictates the immune responsive induced during ECP (see pages 24, 27-28, and 31-32).  As taught by Baird, 
Thus, the prior art teaches that the critical factor for obtaining immunosuppressive vs. immune stimulatory dendritic cells during ECP is being exposed to a sufficient amount of 8-MOP and UVA while passing through the plastic treatment device.  In particular, WO 2011/137365 teaches that monocytes interacting with platelets adhered to the plastic surface are also the ones receiving the largest exposure to UVA-8-MOP, resulting in truncated maturation and immunosuppressive phenotype, while those flowing through the middle region of the flow passage will have lower exposure to the truncating photo-activated drug (See page 11, in particular). WO 2011/137365 also teaches in the treatment apparatus, narrow channels are used to increase surface area and the probability and frequency of monocyte contact with the plastic surface, and that the channel size and gap size can be varied.  Thus, the ordinary artisan would be particular motivated to optimize the flow chamber to allow greater interaction with the surface of the chamber, to increase surface area, and to minimize monocyte flow through the middle region of the flow chamber to increase exposure to 8-MOP/UVA and increase immunosuppressive dendritic cell formation.  One could readily envision accomplishing this by using narrower channels to increase surface area of interaction, or by using a smaller gap height, including about 100 uM, of   Thus, optimizing the process of WO 2011/137365 using the disclosed guidance such that substantially all of the monocytes are exposed to 8-MOP and UVA to enhance immunosuppressive dendritic cell production would be obvious and routine.  There is a motivation to optimize result-effective variables, and such optimization would be routine and well within the purview of the ordinary artisan. Additionally, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding the expression of GILZ and being resistant to full maturation with LPS, these are latent properties of immunosuppressive CD80/CD86 low dendritic cells produced after exposure to 8-MOP/UVA during the treatment process taught by WO 2011/137365.  Additionally, the ordinary artisan would be motivated and have a reasonable expectation to determine the expression of GILZ by the dendritic cells, based on the teachings of Baird, WO 2013/034569 and Lebson, since GILZ expressed by dendritic cells respond inversely to opposing settings, which activating stimuli decreasing GILZ, and immunosuppressive stimuli increasing GILZ and Baird teach that GILZ is a marker characteristic of immunosuppressive dendritic cells that downregulate CD80/CD86 and inhibit T cell responses, and that it is an appealing possibility that 8MOP/UV upregulates GILZ, thus explaining its downstream effect of T cell stimulation. Additionally, WO 2013/034569 teaches determining GILZ expression to identify immunosuppressive or tolerogenic DC subsets and teaches that GILZ is upregulated in all models of tolerogenic DCs, and can thus be considered as pan-regulatory DC marker.
 Applicant’s arguments filed 12/17/20 have been fully considered, but they are not persuasive.
Applicant argues that Bairds teaching that GILZ represents an appealing possibility does not support a conclusion of a reasonable expectation of success that 8-MOP/UV upregulates GILZ.  Applicant argues that obviousness requires a reasonable expectation of success in making the invention in light of the prior art.
The present claims are directed to a method for inducing differentiation of monocytes into immunosuppressive dendritic cells. The active steps of the claimed method involving exposing blood to shear for cane 8-MOP/UVA, and determining expression of GILZ.  The cited prior art provides a reasonable expectation of success in obtaining immunosuppressive dendritic cells by applying shear force and exposure to 8-
Nevertheless, it is noted that the references do provide a reasonable expectation that GILZ would be increased in the dendritic cells of WO 2011/137365.  For example, Baird teaches that IL-10 increases GILZ, and that the process of ECP induces IL-10.  Furthermore, Lebson et al. teach that dendritic cells express GILZ and that the level of GILZ gene expressed in dendritic cells corresponds inversely to opposing settings, with activating stimuli decreasing GILZ, and immunosuppressive stimuli increasing GILZ.  reasonable expectation of success in determining increased GILZ expression.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644